 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    COLTON JAMES ROOD,                               Case No. 1:19-cv-01517-LJO-SAB (PC)
12                       Plaintiff,                    THIRD ORDER REQUIRING PLAINTIFF TO
                                                       FILE COMPLETED APPLICATION TO
13           v.                                        PROCEED IN FORMA PAUPERIS OR PAY
                                                       FILING FEE
14    DEPARTMENT OF CORRECTIONS,
                                                       THIRTY (30) DAY DEADLINE
15                       Defendant.
16

17          Plaintiff Colton James Rood is a pretrial detainee proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On October 21, 2019, Plaintiff filed his first application to proceed in forma pauperis.

20   (ECF No. 2.) However, on November 18, 2019, the Court issued an order requiring Plaintiff to

21   file a completed application to proceed in forma pauperis because the application that Plaintiff

22   had submitted was not completely filled out and Plaintiff had not submitted a certified copy of his

23   trust account statement from the Shasta County Jail. (ECF No. 8.)

24          On December 9, 2019, Plaintiff filed a second application to proceed in forma pauperis.

25   (ECF No. 9.) However, on December 11, 2019, the Court issued a second order requiring

26   Plaintiff to file a completed application to proceed in forma pauperis on the form included with

27   the order because Plaintiff had submitted his second application on an incorrect form and the trust

28   account statement not certified by an authorized official of the Shasta County Jail. (ECF No. 10.)
                                                       1
 1          Currently before the Court is Plaintiff’s third application to proceed in forma pauperis,

 2   filed on December 16, 2019. (ECF No. 11.)

 3          However, since Plaintiff’s third application is dated December 10, 2019, it appears that

 4   Plaintiff’s third application to proceed in forma pauperis has crossed in the mail with the Court’s

 5   December 11, 2019 order requiring Plaintiff to file a completed application to proceed in forma

 6   pauperis on the form included with the December 11, 2019 order.

 7          Further, Plaintiff’s third application to proceed in forma pauperis has been submitted on

 8   the incorrect form and is incomplete. First, even though Plaintiff is a prisoner, Plaintiff has not

 9   submitted his application on the required “Application to Proceed In Forma Pauperis by a

10   Prisoner” form previously provided to Plaintiff by this Court on November 19, 2019. (ECF No.

11   8-1.) Second, while Plaintiff has submitted a copy of his Shasta County Jail inmate trust account

12   statement for the six-month period immediately preceding the filing of Plaintiff’s complaint, the

13   trust account statement is not clearly certified by an authorized official of the Shasta County Jail

14   as required by 28 U.S.C. § 1915(a)(2). Plaintiff must submit a completed and signed application,

15   on the blank “Application to Proceed In Forma Pauperis by a Prisoner” form included with this

16   order, and a certified copy of his trust account statement from the Shasta County Jail, if he wishes

17   for his application to proceed in forma pauperis to be considered by the Court.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      The Clerk of the Court is directed to serve a blank in forma pauperis application

20                  for a prisoner on Plaintiff;
21          2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

22                  the attached application to proceed in forma pauperis, completed and signed,

23                  including a certified copy of his jail trust account statement for the past six

24                  months, or, in the alternative, pay the $400.00 filing fee for this action;

25          3.      No extension of time will be granted without a showing of good cause; and

26   ///
27   ///

28   ///
                                                        2
 1            4.      Plaintiff is warned that the failure to comply with this order will result in the

 2                    recommendation to dismiss this action, without prejudice.

 3

 4
     IT IS SO ORDERED.
 5

 6   Dated:        December 18, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
